      Case 3:20-cv-00081-DPM Document 29 Filed 02/02/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

CLARENCE E. MASON
ADC #154088                                                   PLAINTIFF

v.                       No. 3:20-cv-81-DPM

SUSAN DUFFEL, Nurse,
Poinsett County Detention Center                            DEFENDANT

                               ORDER
     The Court adopts        Magistrate Judge Volpe' s unopposed
recommendation, Doc. 28.      FED.   R.   CIV.   P. 72(b) (1983 addition to
advisory committee notes). Motion for summary judgment, Doc. 25,
granted. Mason's remaining claim will be dismissed with prejudice.
     So Ordered.



                                 D .P. Marshall Jr.     '
                                 United States District Judge
